Citation Nr: 1624979	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-15 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to April 8, 2013, for degenerative joint disease of the left knee.  

2.  Entitlement to a disability rating in excess of 30 percent effective June 1, 2014, for residuals of a left total knee replacement.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1956 to March 1969, and from January 1972 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  

In December 2013, during the pendency of the appeal, the RO recharacterized the Veteran's left knee disability from degenerative joint disease to residuals of a total left knee replacement and granted a temporary 100 percent for this disability based on surgical treatment necessitating convalescence for the period from April 8, 2013 to May 31, 2013.  Then, the RO evaluated the Veteran's left knee replacement residuals under Diagnostic Code 5055, for prosthetic replacement of knee joint.  The Veteran was assigned a 100 percent disability rating for a year following surgical implantation of the prosthetic knee, from June 1, 2013 to May 31, 2014.  A 30 percent evaluation was assigned for the period of appeal beginning on June 1, 2014.  These decisions constitute a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, because of the distinct and differing diagnostic criteria and time periods at issue, this issue has been divided into separate issues by the Board.  

In October 2015, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In December 2015, this issue was remanded by the Board for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to April 8, 2013, the Veteran's degenerative joint disease of the left knee resulted in extension to 0 degrees, flexion greater than 60 degrees, and no instability or subluxation of the knee joint.  

2.  Effective June 1, 2014, the Veteran's post-operative residuals of a total left knee replacement include intermediate degrees of residual weakness, pain, flexion to 95 degrees, and extension to 5 degrees, without lateral instability.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent prior to April 8, 2013 for degenerative joint disease of the left knee is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2015).  

2.  A disability rating in excess of 30 percent effective June 1, 2014, for post-operative residuals of a total left knee replacement is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256-63 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of an August 2012 letter that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in April 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

The Veteran was afforded a hearing before a Veterans Law Judge in October 2015.  The Board hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claims based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased ratings

The Veteran seeks increased ratings for a left knee disability, variably diagnosed as degenerative joint disease and later post-operative residuals of a total knee replacement.  As noted above, the Veteran underwent a total knee replacement of the left knee in April 2013, and the diagnostic code for the left knee was changed.  Effective June 1, 2014, he has been granted a 30 percent rating for a total left knee replacement.  For the period between April 8, 2013, to May 31, 2014, he has been awarded a temporary total (100 percent) rating for convalescence purposes.  The amount and duration of this award is not in dispute.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1998).  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.71a, degenerative arthritis is evaluated under Diagnostic Code 5003.  Degenerative arthritis must be confirmed by x-ray evidence and is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Diagnostic Code 5257, for other impairment of the knee, provides for the evaluation of knee disabilities characterized by recurrent subluxation or lateral instability.  This code provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 10 percent rating is also available under Diagnostic Code 5259, for symptomatic removal of semilunar cartilage of the knee joint.  

In adjudicating the present claim, the Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which interprets that in certain cases where the Veteran has both limitation of motion due to arthritis, instability, and/or meniscal impairment of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  See VAOPGCPREC 9-98.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

Considering first entitlement to a disability rating in excess of 10 percent prior to April 8, 2013, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for this disability prior to that date.  

On VA examination in September 2012, the Veteran had flexion of the left knee to 115 degrees, and extension to 5 degrees.  Painful motion was noted beginning at 5 degrees of flexion and there was no evidence of pain on extension.  No additional limitation of motion was noted with repetitive motion.  The knee was without deformity, swelling, or atrophy.  McMurray's and anterior and posterior drawer's tests were within normal limits, without evidence of instability.  Muscle strength and sensory response were also normal.  No evidence of a meniscal condition was present, and the knee was without subluxation or dislocation.  Diagnostic studies of the left knee indicated osteoarthritis and degenerative changes.  

January 2013 private treatment records reflect the Veteran's complaints of increasing left knee pain, especially with use.  On objective evaluation, the Veteran's left knee was without erythema, warmth, or effusion.  Flexion of the knee was to 110 degrees and extension was to 0 degrees.  Strength and sensory response in the left lower extremity were normal.  McMurray's, Lachman's, and drawer's tests were all within normal limits, and no lateral or medial collateral instability was present.  X-rays of the left knee indicated severe degenerative joint disease of the knee joint.  

Thus, upon consideration of the totality of the record for the time period in question, the Board finds the preponderance of the evidence to be against an initial evaluation in excess of 10 percent for the service-connected left knee disability.  Examining the evidence in light of the above rating criteria illustrates that an increased evaluation based upon limitation of flexion or extension of the knee is not warranted, as the Veteran has exhibited flexion in excess of 60 degrees and extension in excess of 10 degrees.  The present 10 percent rating for the left knee is assigned based on x-ray evidence of degeneration.  

The pertinent evidence concerning the severity of the left knee shows that this disability is not manifested by flexion limited to 30 degrees, as would warrant a higher 20 percent evaluation based upon limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Rather, range of motion testing showed that, at its worst, the knee had flexion greater than 60 degrees, according to the various VA examination reports, as well as the private and VA outpatient treatment records.  Additionally, the evidence does not indicate any additional limitation of flexion to a compensable degree due to pain of the knee.  

The Board has also considered whether a separate disability rating is warranted under Diagnostic Code 5261, for limitation of extension.  According to the evidence of record, both lay and medical, however, the knee has not demonstrated extension limited to 10 degrees, as required for a compensable evaluation.  Even factoring in pain, the Veteran's extension on VA examination exceeded the 10 degrees required for a compensable evaluation.  Likewise, neither the private nor VA records reflect extension limited to 10 degrees or greater, and the knee has not exhibited limitation of extension to a compensable degree due to pain.  

Overall, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted additional functional loss to a compensable degree from repetition.  While the September 2012 VA examination reflected pain on flexion beginning at 5 degrees, the examiner specifically performed repetitive testing and found no functional loss after such testing.  In this regard, the Court has clearly indicated that painful motion does not equate to limited motion.  In fact, the Court considered the argument that pain throughout all ranges should warrant the maximum rating and found that the "Secretary has persuasively argued that such an interpretation would lead to absurd results." Mitchell, 25 Vet. App. at 41, 43. Without any evidence of functional loss from the pain, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

As noted above, separate evaluations may be warranted for instability or subluxation of the knee joint.  In this regard, the knee has consistently been described as stable, without evidence of subluxation or dislocation.  Thus, a separate compensable 10 percent evaluation under Diagnostic Code 5257 for lateral instability or recurrent subluxation of the knee joint is not warranted for this time period, as the preponderance of the evidence is against a finding of slight instability.  

The Board also considered whether separate or increased evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula; and no evidence of surgical removal of semilunar cartilage of the left knee.  Thus, a separate or increased rating on those bases is not warranted.  

Considering next the period on and after June 1, 2014, the Veteran has been awarded a 30 percent rating for this period under Diagnostic Code 5055, for prosthetic replacement of the knee joint.  Diagnostic Code 5055 provides for a 30 percent rating as a minimum rating for knee replacement.  With intermediate degrees of residual weakness, pain, or limitation of motion, the condition is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A maximum rating of 100 percent is warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

On VA examination in April 2014, the Veteran had flexion to 130 degrees and extension to 0 degrees.  No objective evidence of pain was noted.  Repetitive motion did not result in any additional limitation of motion.  Muscle strength was within normal limits, and no posterior, anterior, or medial-lateral instability was observed.  He was noted to walk without an assistance device.  

Post-operative private treatment records likewise reflect normal range of motion and mild pain of the right knee joint.  In February 2015, passive range of motion testing reflected 110 degrees of flexion and extension to 0.  Stability testing was negative.  In August 2015, he was described by a private physician as doing "fairly well" following the surgery.  Passive range of motion continued to be flexion to 110 and extension to 0.  Stability testing was negative. 

Based on the above, the Board finds that a rating in excess of 30 percent on and after June 1, 2014 is not warranted for the Veteran's residuals of a total left knee replacement.  Under Diagnostic Code 5055, a higher 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The above evidence does not reflect severe painful motion or weakness in the affected extremity.  While the Board notes that the Veteran has symptoms of pain and weakness, it is not severe, and he is able to walk without using an assistance device.  While the Veteran has reported some pain of the left knee due to the knee replacement, he does not have severe painful motion or weakness in the joint that would warrant a higher rating under Diagnostic Code 5055. 

Under Diagnostic Code 5055, the left knee disability may be considered by analogy under Diagnostic Codes 5256, 5261, or 5262.  With respect to ratings based on limitation of motion, the examinations reflect flexion limited to 130 degrees, at worst.  Extension was consistently found to 0 degrees.  Even when taking into account factors such as pain, weakness, weakened movement, excess fatigability, and incoordination, the Veteran's motion far exceeds the levels required for compensable evaluations in excess of the 30 percent currently assigned.  Therefore, increased ratings are not available under Diagnostic Codes 5260 or 5261.  

In the absence of ankylosis, a rating in excess of 30 percent is also not warranted under Diagnostic Code 5256.  A separate rating is not warranted under Diagnostic Code 5257, for instability, as stability testing was unremarkable upon examination in April 2014.  Because a rating in excess of 30 percent is not available under Diagnostic Codes 5257, 5258, 5259, or 5263, these ratings need not be further considered with regard to granting a higher rating.  In the absence of nonunion of the tibia and fibula, a rating in excess of 30 percent cannot be assigned under Diagnostic Code 5262.  

In reviewing the claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has not been awarded a separate compensable rating for the surgical scar of the left knee.  The April 2014 VA examination was negative, however, for any findings of painful or unstable surgical scars of the left knee.  The surgical scar of the left knee was not painful, unstable or greater than 39 cms square in size, according to the examination report.  No additional limitation of motion or other impairment was attributed by the examiner to this scar.  Thus, a separate compensable rating is not warranted at the present time.  

Accordingly, the Board finds that the Veteran does not warrant a disability rating in excess of 30 percent at any time after June 1, 2014, for the total knee replacement of the left knee.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 4.3; 4.71a, Diagnostic Codes 5055, 5256-5263.  

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on pain, limitation of motion, and other functional impairment of the joints.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256-63.  The symptomatology and impairment caused by the Veteran's left knee disability is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected disability does not prevent all forms of employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  







ORDER

A disability rating in excess of 10 percent prior to April 8, 2013, for degenerative joint disease of the left knee is denied.  

A disability rating in excess of 30 percent commencing June 1, 2014 for post-operative residuals of a total left knee replacement is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


